DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 
Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on July 2, 2021 are entered into the file. Currently, claims 1-4 and 17-18 are cancelled; claims 5-16 are withdrawn; and claims 19-21 are amended, resulting in claims 19-24 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 19 recites the limitation “a polyolefin based resin having a surface smoothness with an arithmetic average roughness (Ra) of at most less than 6.0 μm” in lines 2-3 and an MFRR of greater than 43 in line 6. The instant specification does not provide support for the range of an Ra of at most less than 6.0 μm when the MFRR is greater than 43. The only numerical support for Ra in the instant specification can be found in Table 2. In Table 2, each different polypropylene used has only two values for average Ra recorded. It is noted that independent claim 19 requires a polypropylene homopolymer, which corresponds to Comparative Examples 1-3 and Examples 1-2 in Table 2. Comparative Example 3 has an arithmetic average roughness of 6.0 microns, however the MFRR is 42, which is outside the MFRR range recited in claim 19. The only examples that exhibit the claimed MFRR are the inventive Examples 1 and 2, which have arithmetic average roughnesses of 1.0 and 0.9 microns. Therefore, when the MFRR is greater than 43 and a polypropylene homopolymer is used, as in claim 19, the instant specification provides support for an arithmetic average roughness of 1.0 and 0.9 microns. As such, the instant specification does not provide support for an arithmetic average roughness of 1.01-6.0 microns and 0-0.89 microns when the MFRR is greater than 43.
Claim 20 recites the limitation “a polyolefin based resin having a surface smoothness with an arithmetic average roughness (Ra) of at most less than 21.5 μm” in lines 2-3 and an MFRR of greater than 43 in line 8. The instant specification does not provide support for the range of an Ra of at most less than 21.5 μm when the MFRR is greater than 43. The only numerical support for Ra in the instant specification can be found in Table 2. In Table 2, each different polypropylene used has only two values for average Ra recorded. It is noted that independent claim 20 requires a polypropylene based random copolymer, which corresponds to Comparative Example 4 and Examples 5-6 in Table 2. Comparative Example 4 has an arithmetic average roughness of 21.5 microns, however the MFRR is 42, which is outside the MFRR range recited in claim 20. The only examples that exhibit the claimed MFRR is the inventive Example 6, which has an arithmetic average roughness of 1.0 microns. Therefore, when the MFRR is greater than 43 and a polypropylene based random copolymer is used, as in claim 20, the instant specification provides support for an arithmetic average roughness of 1.0 microns. As such, the instant specification does not provide support for an arithmetic average roughness of 1.1-21.5 microns and 0-0.9 microns when the MFRR is greater than 43.
Claim 21 recites the limitation “a polyolefin based resin having a surface smoothness with an arithmetic average roughness (Ra) of at most less than 19.1 μm” in lines 2-3 and an MFRR of greater than or equal to 43 in line 8. The instant specification does not provide support for the range of an Ra of at most less than 19.1 μm when the MFRR is greater than or equal to 43. The only numerical support for Ra in the instant specification can be found in Table 2. In Table 2, each different polypropylene used has only two values for average Ra recorded. It is noted that independent claim 21 requires a polypropylene based block copolymer, which corresponds to Comparative Example 5 and Examples 7-8 in Table 2. Comparative Example 5 has an arithmetic average roughness of 19.1 microns, however the MFRR is 40, which is outside the MFRR range recited in claim 21. The only examples that exhibit the claimed MFRR are the inventive Examples 7 and 8, which have arithmetic average roughnesses of 1.4 and 1.2 microns. Therefore, when the MFRR is greater than or equal to 43 and a polypropylene based block copolymer is used, as in claim 21, the instant specification provides support for an arithmetic average roughness of 1.4 and 1.2 microns. As such, the instant specification does not provide support for an arithmetic average roughness of 1.41-19.1 microns and 0-1.19 microns when the MFRR is greater or equal to than 43.
Claims 22-24 are also rejected under 35 U.S.C. 112(a) based on their dependency from one of claims 19, 20, or 21, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19, 20, and 21 all include in the preamble “A polyolefin based resin composition in which the surface of an insulated electric wire surface covered by extrusion molding using a resin…”. – or a similar amendment would aid in overcoming the rejection.
It is further unclear whether the arithmetic average roughness (Ra) in line 3 of claims 19, 20, and 21 apply to the polyolefin based resin composition recited in line 1, the resin recited in line 2, or if it is only a property of the wire covered by extrusion using a resin. It is further unclear if a polyolefin based resin composition is capable of have a roughness if it is not applied to something. For the purposes of examination the claimed roughness on a cable is being interpreted as an intended use of the polyolefin based resin composition.
Similarly, it is unclear whether the properties of the polyolefin based resin in lines 5-10 of claims 19, 20, and 21 as well as the dependent claims further limit the polyolefin based resin composition or the resin that coats the insulated resin wire surface. Both instances (the composition and the wire) use -a resin, therefore the proper antecedent basis is unclear.
Claims 22-24 are also rejected under 35 U.S.C. 112(b) based on their dependency from one of claims 19, 20, or 21, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egashira (US 6492475)1 in view of Tripathi ("Practical Guide to Polypropylene - 6.1.1 Melt Flow Rate")1.
With respect to claims 19-21, Egashira teaches an ethylene-α-olefin copolymer resin composition (polyolefin based resin composition) (col. 1, lines 6-26) which may be used as an electric insulating material in an electric wire or cable (col. 22, lines 40-46). Egashira further teaches the resin composition may comprise 1 to 99% by weight of the ethylene-α-copolymer and 1 to 99% by weight of another polyolefin (col. 7, lines 31-35; col. 24, lines 4-13). Specifically, the resin can comprise 95 weight percent of the ethylene copolymer and 5 weight percent of a polypropylene resin (Table 5, Example 14). The polypropylene resins used as the 
Egashira is silent as to the polypropylene resin having a melt flow rate (MFR) of 30-63 g/10 min measured at 190oC and a load of 2.16 kg.
Tripathi teaches that the melt flow rate of polypropylene is generally determined by measuring the flow of molten polypropylene through a standard orifice at 230oC and 2.16 load, and the melt flow indices of polypropylene range from as low as 0.5 g/10 min to as high as 1000 g/10 min (6.1.1 Melt Flow Rate). Tripathi further teaches that a grade with a low index is preferred for techniques requiring a self-supporting melt, and high index grades give the easy flow needed for thin wall injection molding, film casting, and fiber spinning (6.1.1 Melt Flow Rate). A MFR of greater than 8 is used for extrusion coating, injection molding, and fiber spinning (6.1.1 Melt Flow Rate). Unfortunately, a higher MFR means low toughness, therefore it must be kept as low as is consistent with adequate possibility (6.1.1 Melt Flow Rate).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the melt flow rate of polypropylene measured at 190o
With respect to the claimed arithmetic average roughness, as discussed in the 112(b) rejection above it is unclear whether the roughness Ra property is applicable to a composition that is not yet applied to a substrate. For the purposes of examination the roughness Ra property is being interpreted as intended use after application to a cable and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Egashira in view of Tripathi teaches all the structural and material limitations of the composition in claims 19, 20, and 21. Since Egashira in view of Tripathi teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
It is further noted that Egashira teaches that a layer using the present invention has superior properties of glossiness (i.e., smooth surface layer) (col. 20, line 66 – col. 21, line 6), which would suggest a low surface roughness, as is claimed.
	
Egashira in view of Tripathi teaches the claimed invention above but does not expressly teach a melt flow rate ratio (I10/I0.5) greater than or equal to 43 having excellent surface smoothness. It is reasonable to presume that the melt flow rate ratio (I10/I0.5) is inherent to the composition taught by Egashira in view of Tripathi.
Support for said presumption is found in that paragraph [0037] of the instant specification discusses that preferably, the resin is a mixture of two or more polyolefin based resins including at least one ethylene-α-olefin copolymer, and a polypropylene resin having a melt flow rate (at 
Additionally, paragraph [0038] of the instant specification states that examples of the ethylene-α-olefin copolymer include a copolymer of ethylene with an α-olefin having 4 to 12 carbon atoms, such as 1-butene, 1-hexene, 4-methyl-1-pentene, 1-octene, 1-decene, and 1-dodecen. Egashira also teaches the α-olefin in the ethylene-α-olefin copolymer may comprise 4 to 12 carbon atoms such as 1-butene, 1-pentene, 4-methyl-1-pentene, 1-hexane, 1-octene, 1-decane, 1-dodecane, and the like (col. 8, lines 27-33).
Furthermore, paragraph [0039] of the instant specification states that the resin density of the ethylene-α-olefin copolymer is preferably 0.880 to 0.940 g/cm3, with a density of 0.920 g/cm3 used in the Examples (see Table 1). Egashira similarly teaches the density of the ethylene copolymer is in the range of 0.92 to 0.96 g/cm3, preferably 0.92 to 0.94 g/cm3, and more preferably 0.925 to 0.935 g/cm3 (col. 8, lines 37-46).
Paragraph [0041] of the instant specification states that the ratio of PE based resin to PP based resin in the resin composition is preferably 97 to 50 : 3 to 50 (parts by mass), further preferably 95 to 80 : 5 to 20 (parts by mass). Specific examples of weight ratios from Table 2 of the instant specification include 95:5, 90:10, and 97:3. Egashira similarly teaches the resin composition may comprise 1 to 99% by weight of the ethylene-α-copolymer and 1 to 99% by weight of another polyolefin (col. 7, lines 31-35; col. 24, lines 4-13). Specifically, the resin can 
Moreover, paragraph [0042] of the instant specification teaches that for the PP based resin, a propylene homopolymer, an ethylene-propylene random copolymer, and ethylene-propylene block polymer and the like can be used. Egashira also teaches the polypropylene resins used as the other polyolefin include propylene homopolymers, random and block copolymers of propylene and an α-olefin, and the like (col. 17, lines 27-29).
Since Egashira in view of Tripathi teaches the same materials with similar properties in similar proportions to the instant invention, the ethylene-α-olefin copolymer resin composition of Egashira in view of Tripathi is therefore expected to have the same properties of the claimed invention of the instant application.

With respect to claim 22, Egashira in view of Tripathi teaches all the limitations of claim 20 above. Egashira further teaches the resin composition comprises an ethylene-α-olefin copolymer and another polyolefin (col. 7, lines 31-35), which may be an ethylene-α-olefin copolymer rubber (col. 15, lines 7-15) such as random copolymers comprising ethylene and propylene as the main components (col. 17, lines 27-35). Egashira also teaches that the α-olefin the ethylene-α-olefin copolymer is preferably 1-butene (col. 8, lines 27-33 and col. 16, lines 10-17).

With respect to claim 23, Egashira in view of Tripathi teaches all the limitations of claim 21 above. Egashira further teaches the resin composition comprises an ethylene-α-olefin copolymer and another polyolefin (col. 7, lines 31-35), which may be a polypropylene resin (col. 
To one of ordinary skill in the art, it would have been obvious to try the α-olefins in a block copolymer with polypropylene in order to determine which provided the desired properties, such as extrusion capability and electrical insulation. See MPEP 2143.

With respect to claim 24, Egashira in view of Tripathi teaches all the limitations of claim 19 above. Egashira further teaches that the α-olefin the ethylene-α-olefin copolymer is preferably 1-butene (col. 8, lines 27-33 and col. 16, lines 10-17).
	





Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed on July 2, 2021 have been fully considered and are not persuasive.
On pages 7-11 Applicant reproduces portions of the prior art Egashira, and on page 12 Applicant submits that Egashira makes no mention of the surface shape of the insulating resin coated with the conductors obtained by extrusion molding, only that the defects cannot be visually confirmed, and no problem is recognized in the surface roughness and no mention of measuring the inclination of the thickness.
These arguments are not persuasive. As discussed in the 112(b) rejection above, it is unclear whether the polyolefin based resin, which is claimed in the preamble, is further limited to have the required roughness, and if so whether the roughness Ra property is applicable to a composition that is not yet applied to a substrate. For the purposes of examination the roughness Ra property is being interpreted as intended use after application to a cable and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Egashira in view of Tripathi teaches all the structural and material limitations of the composition in claims 19, 20, and 21. Since Egashira in view of Tripathi teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
It is further noted that Egashira teaches that a layer using the present invention has superior properties of glossiness (i.e., smooth surface layer) (col. 20, line 66 – col. 21, line 6), which would suggest a low surface roughness, as is claimed. It is respectfully submitted that the portions of Egashira recited above (col. 20, line 66 – col. 21, line 6) were not relied on to explicitly teach the claimed arithmetic average roughness, but rather to show that the intended use of a coating on an insulated wire with a low surface roughness is suggested by Egashira. Applicant has not provided evidence that the claimed product differs in kind from those of the prior art, and that Egashira in view of Tripathi would not be able to perform the intended use of being extrusion molded onto an insulated electric wire surface with the claimed surface roughness even though Egashira in view of Tripathi teaches all the limitations of independent claims 19-21.
With respect to Egashira not solving the same problem as the instant invention, solving the same problem as the instant invention is not the standard for a 103 rejection, nor is it a showing of unexpected results. As discussed above, Egashira teaches the claimed structure, and that structure that is not taught by Egashira is taught by Tripathi, with the reasons for modification being optimizing the melt flow rate of polypropylene such that it is high enough to provide the flow necessary for molding, but not so high that it adversely affects the toughness of the resulting product. It is also noted that the solution referred to in the arguments appears to be with respect to a resin coated insulated wire surface, however a polyolefin resin based composition is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented